DETAILED ACTION
Status of the Application
1. 	This office action is an Allowance in response to the filing of the response to the application filed on 10/19/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
2.	Claims 1-11 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art (which has been made of record) fail to disclose (by themselves or in combination) the following limitations in combination with the rest of the claim: 
Regarding independent claim 1, Akiya (US 2015/0054348 A1) was the closest prior art of record, Akiya (US 2015/0054348 A1) discloses a power supply unit is a power supply device that supplies power to a power reception device using electromagnetic induction. The power supply unit has a power supply coil in which planar coils that are formed by winding respective wire materials around the same point in the same plane are arranged from an inner side to an outer side in the radial direction. The power supply unit supplies alternating currents having a common frequency to respective planar coils, thereby generating a magnetic field for supplying power using electromagnetic induction in the space in which the power reception coil is arranged. A static magnetic field that is generated in the arrangement space in the case where a direct current is fed to planar coils is stronger at a position corresponding to an inner circumference of planar coil, however the prior art of record does not discloses the specific configuration of the claimed wireless transmission system comprising: a first substrate; a first coil configured to be arranged on the first substrate and to be used for wireless power transmission; at least one first light emitting element configured to be arranged on a circumference on the first substrate and inside the first coil and to be used for wireless communication; at least one first light receiving element configured to be arranged on the same circumference as that of the at least one first light emitting element and to be used for the wireless communication; a second substrate; a second coil configured to be arranged on the second substrate and to be used for the wireless power transmission; at least one second light emitting element configured to be arranged on a circumference on the second substrate and inside the second coil and to be used for the wireless communication; and at least one second light receiving element configured to be arranged on the same circumference as that of the at least one second light emitting element and to be used for the wireless communication, wherein the first substrate and the second substrate are arranged so as to be opposed to each other so that the first coil, the at least one first light emitting element, and the at least one first light receiving element are opposed to the second coil, the at least one second light emitting element, and the at least one second light receiving element, as currently claimed in the particular method arrangement in combination with limitations from the rest of the claim.
The prior arts of record are not specifically directed to the applicant’s claimed arrangement, therefore, based on the complete search and consideration performed, it has been determined that the claims have been found novel and non-obvious. 
Regarding claims 2-9, which depends on claim 1, these claims are allowable for at least the same reasons given for claim 1.
Regarding independent claim 10, Akiya (US 2015/0054348 A1) was the closest prior art of record, Akiya (US 2015/0054348 A1) discloses a power supply unit is a power supply device that supplies power to a power reception device using electromagnetic induction. The power supply unit has a power supply coil in which planar coils that are formed by winding respective wire materials around the same point in the same plane are arranged from an inner side to an outer side in the radial direction. The power supply unit supplies alternating currents having a common frequency to respective planar coils, thereby generating a magnetic field for supplying power using electromagnetic induction in the space in which the power reception coil is arranged. A static magnetic field that is generated in the arrangement space in the case where a direct current is fed to planar coils is stronger at a position corresponding to an inner circumference of planar coil, however the prior art of record does not discloses the specific configuration of the claimed method of controlling a wireless transmission system in which a first substrate and a second substrate are arranged so as to be opposed to each other, wherein a first coil, at least one first light emitting element arranged on a circumference, and at least one first light receiving element arranged on the same circumference as that of the at least one first light emitting element are arranged on the first substrate, and wherein a second coil, at least one second light emitting element arranged on a circumference, and at least one second light receiving element arranged on the same circumference as that of the at least one second light emitting element are arranged on the second substrate, the method comprising: performing wireless power transmission using the first coil and the second coil; and performing wireless communication using the at least one first light emitting element, the at least one first light receiving element, the at least one second light emitting element, and the at least one second light receiving element, as currently claimed in the particular structure arrangement in combination with limitations from the rest of the claim.
The prior arts of record are not specifically directed to the applicant’s claimed arrangement, therefore, based on the complete search and consideration performed, it has been determined that the claims have been found novel and non-obvious. 
Regarding independent claim 11, Akiya (US 2015/0054348 A1) was the closest prior art of record, Akiya (US 2015/0054348 A1) discloses a power supply unit is a power supply device that supplies power to a power reception device using electromagnetic induction. The power supply unit has a power supply coil in which planar coils that are formed by winding respective wire materials around the same point in the same plane are arranged from an inner side to an outer side in the radial direction. The power supply unit supplies alternating currents having a common frequency to respective planar coils, thereby generating a magnetic field for supplying power using electromagnetic induction in the space in which the power reception coil is arranged. A static magnetic field that is generated in the arrangement space in the case where a direct current is fed to planar coils is stronger at a position corresponding to an inner circumference of planar coil, however the prior art of record does not discloses the specific configuration of the claimed non-transitory computer-readable storage medium storing instructions that, when executed by a computer, cause the computer to perform a process of controlling a wireless transmission system in which a first substrate and a second substrate are arranged so as to be opposed to each other, wherein a first coil, at least one first light emitting element arranged on a circumference, and at least one first light receiving element arranged on the same circumference as that of the at least one first light emitting element are arranged on the first substrate, and wherein a second coil, at least one second light emitting element arranged on a circumference, and at least one second light receiving element arranged on the same circumference as that of the at least one second light emitting element are arranged on the second substrate, the process comprising: performing wireless power transmission using the first coil and the second coil, and performing wireless communication using the at least one first light emitting element, the at least one first light receiving element, the at least one second light emitting element, and the at least one second light receiving element, as currently claimed in the particular structure arrangement in combination with limitations from the rest of the claim.
The prior arts of record are not specifically directed to the applicant’s claimed arrangement, therefore, based on the complete search and consideration performed, it has been determined that the claims have been found novel and non-obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kato et al (US 2015/0015080 A1) discloses an apparatus that has a power reception device comprising a power transmission coil that receives power. A rectifying circuit rectifies an alternate current (AC) induced in a resonance element with a power reception coil, where the transmission and reception coils include a blank region, and a coil pattern is formed in planar shape at a peripheral portion of the blank region. The transmission and reception coils include another coil pattern, which is formed in planar shape corresponding to the blank region, however does not discloses the claimed structure and method arrangement.
Fukuzawa et al (US 2015/0001953 A1) discloses the device has a receiving-side coil and a receiving-side shield unit that overlaps each other. A power feeding unit and a power receiving unit are arranged so that the principal surfaces of a primary magnetic core and a secondary magnetic core face each other across a primary winding and a secondary winding such that the distance between the surfaces of shield unit and coil facing coil and shield unit at feeding-side is longer than the distance between surfaces of shield unit and coil facing coil and shield unit at receiving-side respectively, however does not discloses the claimed structure and method arrangement.
Kawano et al (US 2013/0147283 A1) discloses a power transmission device includes a first coil and a second coil. The first coil emits a first electromagnetic wave. The second coil is arranged at a position where a center axis of the first coil and a center axis of the second coil are not overlapped to each other and emits a second electromagnetic wave having a strength distribution with a polarity opposite to a polarity of a strength distribution of the first electromagnetic wave, however does not discloses the claimed structure and method arrangement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO PEREZ BORROTO whose telephone number is (571)270-1714.  The examiner can normally be reached on M-F (9am-4pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.				/ALFONSO PEREZ BORROTO/
Primary Examiner, Art Unit 2836